IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




NOS. AP-75,660; AP-75,661; AP-75,662; AP-75,663
 


EX PARTE JEREMY HEATH NEEDUM, Applicant






ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-2004-0704-B; F-2004-0705-B; F-2004-0703-B; F-2004-0702-B 

				IN THE 158TH  DISTRICT COURT
FROM DENTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault, endangering a child, and resisting arrest and sentenced to thirty-two years' imprisonment on
both cases of aggravated assault, two years' state jail for the endangering a child and ten years'
imprisonment for resisting arrest.  The Second Court of Appeals affirmed his convictions. Needum
v. State, 184 S.W.3d 326 (Tex. App.-Fort Worth 2006, no pet.).  
	Applicant contends that he was denied the right to file petitions for discretionary review due
to a mistaken date in counsel's letter to him.  We remanded this application to the trial court for
findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that due to a typographical error, appellate
counsel failed to clearly notify Applicant of his deadline to file petitions for discretionary review. 
The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions
for discretionary review of the judgments of the Second Court of Appeals in Cause Nos. 02-04-00430-CR through 02-04-00433-CR that affirmed his convictions in Case Nos. F-2004-0702 through
F-2004-0705 from the 158th  Judicial District Court of Denton County.  Applicant shall file his
petitions for discretionary review with the Second Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: April 18, 2007
Do not publish